Title: Henry Knox to Thomas Mifflin, [21 June 1794]
From: Knox, Henry
To: Mifflin, Thomas



[Philadelphia, June 21, 1794]
Sir

Your Excellency’s letter to The President dated the 14th instant (which has been opened pursuant to general directions) was only delivered to Mr. Dandrige his Secy on the 17th at three oClock. The departure of The President for Mount Vernon on the morning of that day prevents my being able to reply to it at this time under his immediate direction.
But antecedent communications with the President on the transactions to which your letter relates, and my immediate agency in the matter put it [in] my power to offer some explanatory observations; which I shall do in a spirit that will accord with what I know to be a primary rule of conduct on his part—the steady cultivation of harmony and cordiality between the Officers of the General and particular Governments.
With regard to that sentence in my letter of the 14th, which has been particularly adverted to, and which is in these words “It will be happy indeed if the circumstances which have already occurred shall not be found to have matured the evil beyond the possibility of a Remedy”—it will I hope be sufficient to say, that it was a mere general reflection on the probable or possible tendency of the circumstances which had occurred, without intention to pass an opinion on the motives to or reasons for the measures which had been pursued by the Government of Pensylvania either in a legislative or Executive capacity. Among the circumstances alluded to was the unfortunate coincidence of the murder of one of the Indians of the six nations; an ingredient which was noticed in my letter of the 24th of May. Suffer me to add, to avoid the inference of having acquiesced in the suggestion, that there is no evidence in possession of this Government, which establishes the fact of a previously hostile disposition of the six Nations.
Your Excellency appears to lay stress on the lateness of the communication of the President’s opinion as to the expediency of ⟨suspending the⟩ proposed establishment. In proportion to the validity of the considerations, which support the right of the Commonwealth of Pensylvania to project and make that establishment, was the delicacy of an interference by the Executive of the UStates. Whatever may have been the anticipations entertained of the effect of the measure—the situation seemed to require that an opinion should [be] deferred till the progress of the experiment had produced some indication of probable consequences. When this happened, the opinion was given. Had it been given sooner, might it not have been deemed premature?
The rights of Pensylvania in this case and the obligations which are urged to exist on the part of the UStates in relation to them would be improperly made a question. But the fundamental principles of society and the practice of all political communities frequently concur in postponing the enjoyment of a particular right or interest of a part of a nation to considerations or urgency respecting the safety or welfare of the whole Nation. The propriety then of a temporary suspension in the present instance must depend on the weight of the reasons which dictate it.
The discussion how far the requisition or advice of the Executive of the UStates can justify such a suspension, under the circumstances of the laws of Pensylvania, is rendered the more absolutely useless by Your Excellys. determination that, whatever may be the result, the establishment of Presque Isle will be suspended, until The President shall have varied the opinion which has been delivered. No arguments, I am persuaded, can be necessary to satisfy you that when he saw or thought he saw in a measure of a particular state consequences endangering important interests of the Union he discharged a duty in declaring to the Executive of that State an opinion that it was adviseable to suspend the execution of the measure.
The President of the UStates cannot fail to do justice to the disposition which has produced the determination you have announced to comply with his opinion.
With great respect   I have the honor to be   Your Excellency’s Most Obedient serv
 